Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph 001 on page 1 of the specification, the phrase –now U.S. Patent no. 11,131,633—should be inserted after the phrase “U.S. Patent Application No. 16/297,630, filed March 9, 2019” so as to update the status of this parent application.  
Appropriate correction is required.
Claims 1-19 are objected to because of the following informalities:  On lines 20-21 of claim 1, the phrase “wherein the set of possible test medium colors 1s responsive to the estimated lighting conditions” should be changed to -- wherein the set of possible test medium colors is responsive to the estimated lighting conditions—so as to make proper sense.  Appropriate correction is required.
Claims 5, 7-14 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 5, the phrases “the manufacture date”, “the expiration date” and “the test subject” all lack antecedent basis.  
	On line 3 of claim 7, the phrase “the identifying information” lacks antecedent basis since claim 6, from which claim 7 depends, positively recites “identification information”.  Therefore, the phrase “the identifying information” on line 3 of claim 7 should be changed to –the identification information---. 
	On lines 3 and 9 of claim 8, the phrase “the position” lacks antecedent basis. On line 9 of claim 8, the phrase “the reference sample” should be changed to –the at least one reference sample—so as to use the same terminology as recited in claim 1.  
	On line 2 of claim 9, the phrase “the reference sample” should be changed to –the at least one reference sample—so as to use the same terminology as recited in claim 1.  
	On line 3 of claim 10, the phrase “the reference sample” should be changed to –the at least one reference sample—so as to use the same terminology as recited in claim 1.  
	On line 1 of claim 11, the phrase “the determining step” is indefinite since it is not clear which “determining” step recited in claim 1 that this phrase refers to.  Claim 1 positively recites two different “determining” steps, the step of “determining a dominant camera-captured color of the at least one reference sample and a dominant camera-captured color of the at least one test medium”, and the step of “determining a test result including an analyte concentration of the biological sample…”. On lines 3-4 and line 5 of claim 11, the phrase “the reference sample” should be changed to –the at least one reference sample—so as to use the same terminology as recited in claim 1.  
	On line 3 of claim 13, the phrase “the average color” lacks antecedent basis. 
	On lines 2, 3 and 6 of claim 14, the phrase “the reference sample” should be changed to –the at least one reference sample—so as to use the same terminology as recited in claim 1.  
	On the last line of claim 18, the phrase “the position” lacks antecedent basis. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 10,267,743 (submitted in the IDS filed on September 7, 2021). This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 11,131,633. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method and a system for quantifying color change of at least one test medium on a diagnostic instrument comprising the steps of capturing a digital image of at least a portion of the diagnostic instrument that has been exposed to a biological sample using a digital camera, the diagnostic instrument comprising at least one color reference including a plurality of reference samples of different colors and at least one test medium containing a reagent that changes color in response to concentration of a particular analyte in the biological sample, identifying at least one reference sample of the plurality of reference samples for the at least one test medium in the diagnostic instrument, determining a dominant camera-captured color of the at least one reference sample and a dominant camera-captured color of the at least one test medium, estimating lighting conditions under which the digital image is captured, correcting the dominant camera-captured color of the at least one test medium in response to a color correction factor derived at least in part from the dominant camera-captured color of the at least one reference sample to determine a corrected test medium color, and determining a test result including an analyte concentration of the biological sample by comparing the corrected test medium color to a set of possible test medium colors corresponding to predetermined analyte concentrations, wherein the set of possible test medium colors is responsive to the estimated lighting conditions under which the digital image is captured.
Claims 1-19 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 27 of U.S. Patent No. 9,311,520 (submitted in the IDS filed on September 7, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method and a system for quantifying color change of at least one test medium on a diagnostic instrument comprising the steps of capturing a digital image of at least a portion of the diagnostic instrument that has been exposed to a biological sample using a digital camera, the diagnostic instrument comprising at least one color reference including a plurality of reference samples of different colors and at least one test medium containing a reagent that changes color in response to concentration of a particular analyte in the biological sample, identifying at least one reference sample of the plurality of reference samples for the at least one test medium in the diagnostic instrument, determining a dominant camera-captured color of the at least one reference sample and a dominant camera-captured color of the at least one test medium, correcting the dominant camera-captured color of the at least one test medium in response to a color correction factor derived at least in part from the dominant camera-captured color of the at least one reference sample to determine a corrected test medium color, and determining a test result including an analyte concentration of the biological sample by comparing the corrected test medium color to a set of possible test medium colors corresponding to predetermined analyte concentrations. Each of dependent claim 2-19 in the instant application and dependent claims 2-19 in U.S. Patent no. 9,311,520 also recite the same limitations. The claims of U.S. Patent 9,311,520 fail to recite a step of estimating lighting conditions under which the digital image is captured, wherein the set of possible test medium colors is responsive to the estimated lighting conditions under which the digital image is captured.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to estimate the lighting conditions under which the digital image is captured and to use a set of possible test medium colors that is responsive to the estimated lighting conditions in the method recited in the claims of U.S. Patent no. 9,311,520 so as to produce more accurate color results and quantification of color changes in the method since the color of the at least one test medium and the color of the plurality of reference samples change in response to different lighting conditions, and different lighting conditions cause different artifacts in an image which could be compensated for by estimating and taking into consideration the lighting conditions under which the digital image is obtained.  
Claims 1-3 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 9,285,323 (submitted in the IDS filed on September 7, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method and a system for quantifying color change of at least one test medium on a diagnostic instrument comprising the steps of capturing a digital image of at least a portion of the diagnostic instrument that has been exposed to a biological sample using a digital camera, the diagnostic instrument comprising at least one color reference including a plurality of reference samples of different colors and at least one test medium containing a reagent that changes color in response to concentration of a particular analyte in the biological sample, identifying at least one reference sample of the plurality of reference samples for the at least one test medium in the diagnostic instrument, determining a dominant camera-captured color of the at least one reference sample and a dominant camera-captured color of the at least one test medium, correcting the dominant camera-captured color of the at least one test medium in response to a color correction factor derived at least in part from the dominant camera-captured color of the at least one reference sample to determine a corrected test medium color, and determining a test result including an analyte concentration of the biological sample by comparing the corrected test medium color to a set of possible test medium colors corresponding to predetermined analyte concentrations. Each of dependent claim 2-3 in the instant application and dependent claims 4-5 in U.S. Patent no. 9,258,323 also recite the same limitations. The claims of U.S. Patent 9,258,323 fail to recite a step of estimating lighting conditions under which the digital image is captured, wherein the set of possible test medium colors is responsive to the estimated lighting conditions under which the digital image is captured.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to estimate the lighting conditions under which the digital image is captured and to use a set of possible test medium colors that is responsive to the estimated lighting conditions in the method recited in the claims of U.S. Patent no. 9,285,323 so as to produce more accurate color results and quantification of color changes in the method since the color of the at least one test medium and the color of the plurality of reference samples change in response to different lighting conditions, and different lighting conditions cause different artifacts in an image which could be compensated for by estimating and taking into consideration the lighting conditions under which the digital image is obtained.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Burg et al (US 11,030,778) who teach of a method for enhancing color and quantifying color interpretation of reagent test pads. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 10, 2022